Eshaghian v Eshaghian (2017 NY Slip Op 00244)





Eshaghian v Eshaghian


2017 NY Slip Op 00244


Decided on January 12, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 12, 2017

Sweeny, J.P., Renwick, Mazzarelli, Manzanet-Daniels, Feinman, JJ.


2731 654481/15

[*1]David Eshaghian, Plaintiff-Appellant,
vMahrokh Eshaghian, et al., Defendants-Respondents, First American Title Insurance Company, Nominal Defendant.


Kaye Scholer LLP, New York (James M. Catterson of counsel), for appellant.
Vishnick McGovern Milizio LLP, Lake Success (Jordan Freundlich of counsel), for respondents.

Order, Supreme Court, New York County (Eileen Bransten, J.), entered on or about June 13, 2016, which, among other things, denied plaintiff's motion for summary judgment, and granted defendants-respondents' cross motion for summary judgment on their counterclaims and for sanctions against plaintiff, unanimously affirmed, without costs.
Supreme Court correctly determined that plaintiff's action is barred by the doctrine of res judicata (see Landau, P.C. v LaRossa, Mitchell & Ross, 11 NY3d 8, 12 [2008]), because he is essentially seeking to relitigate the validity of a side agreement that was at issue and decided in a Surrogate's Court proceeding. The side agreement and the parties' letter agreement are intertwined and part of the same real estate transaction (see Wietschner v Dimon, 139 AD3d 461, 461 [1st Dept 2016], lv denied 28 NY3d 901 [2016]). By the terms of the letter agreement, defendants, as the prevailing parties in the Surrogate's Court proceeding, are entitled to their reasonable attorneys' fees and costs incurred in that proceeding. The sanctions imposed by the motion court were appropriate (22 NYCRR 130-1.1[a]).
We have considered the parties' remaining arguments, including defendants' request for sanctions for this appeal, and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JANUARY 12, 2017
CLERK